—Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied effective assistance of counsel by his counsel’s failure to inform him of a plea offer by the People. At sentencing defense counsel stated that another Public Defender had failed to communicate that offer to defendant. There is no evidentiary basis in this record to support defendant’s contention. Defendant’s reliance on People v Alexander (136 Misc 2d 573) is misplaced; that case was decided after a hearing on defendant’s CPL 440.10 motion. We conclude that
*982defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Attempted Burglary, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.